Title: To George Washington from Major General Arthur St. Clair, 10 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            
              Sir
              Spring Field [N.J.] Feby 10. 1780
            
            The Author of the enclosed Letter to yourr Excellency has been waiting at Elizabeth Town for some time past in Expectation of receiving Permission from New York to go in—He is tired out, and wishes to run all hazards rather than be longer detained—His Permission from Governour Reed I have seen.
            My Messenger that went in to New York is not yet returned—The easterly Storm that happened two Nights ago swelled the

Tide so much in New Ark Bay that it was impossible to cross—which is what, I hope, has delayed him—I am just now setting out for New Ark to meet him and any Intelligence he brings shall be immediatly communicated—I have the Honour to be Sir Your most obedient Servant
            
              Ar. St Clair
            
          
          
            I have heard that the Ice is broken in the North River for some Distance up, but the Sound is still fast as eve⟨r⟩.
          
        